270-/6                      TABLE OF CONTENTS                 PAGE




Identity Of Judge, Parties, and Counsel                       - i

Index Of Authorities                                          „.ii

Statement Regarding Oral Argument                             ,-:v-

Statement Of The Case                                         „. .v~

Statement Of Procedural History                                ,vi

Grounds For Review                                            ;yiii

Argument                                                      r. ,1:
Prayer For Relief                                              ,13

Appendix                                           see. attachment
Certificate of Service                            see attachment


                                                      RECHVED M
                                                    COURi OF CR»£NAL APPEALS
                                                         JUN 16 2016

                                                            co3ta, Clew
                                                       FILED ^
                                                COURT OF CRIMINAL APPEALS



                                                     Abel Acosta, Clerk
                    IDENTITY OF JUDGE, PARTIES, AND COUNSELS



    In accordance with Rule 68.4(a), Texas Rules of Appellate Procedure,
Pro-Se Appellant certifies the following is a complete list of trial Judge,

Parties to the judgement, and trial and Appellate Counsels, known to be

legally interested in the resolution of the instant Petition for Discretio

nary Review.



Honorable Judge Thomas J. Gossett '•:             Mr. NATHANIEL FRAZIER

391ST Judicial District Court                     TDCJ-ID No. 01942796
Tom Green:County                                  John B. Connally Unit
112 W. Beauregard                                 899   FM   632
San Angelo, Texas 76903                           Kenedy, Texas 78119
                                                  Pro-Se, Appellant
Mr. Jason Ferguson
Office of Tom Green County District Attorney
124 Wi: -Beauregard
San Angelo, Texas 76903
Appellee

Danny L. Hardesty
Attorney At Law
Box N                        Appointed
Eldorado, Texas 76936
Trial Attorney, Withdrawed 3RD of March 2014

John E.    Sutton

Attorney At Law
P.O. Box 871                 Appointed
San Angelo, Texas 76902
Substitute Trial Counsel

Justin S. Mock

Attorney -At::Law'•: "
125 South Irving Street      Appointed
San Angelo, Texas 76903
Appellate Attorney, Withdrawed 11TH of February 2016
                            INDEX OF AUTHORITIES                       PAGE




Almanza v. State, 686 S.W.2d 157,171 (Tex. Crim. App. 1985)             9

Alvarado v.State, 704 S.W.2d 36,38-40 (Tex. Crim. App. 1985)            11
Anders v. California, 386 U.S. 738,744 (1967)                           12

Batson v. Kentucky, 476 U.S. 79 (1986)                                  8
Bell v. State, 693 S.W.2d 434,442 (Tex. Crim. App. 1985)                6
Bignall v. State, 887 S.W.2d 21-24 (Tex Crim. App. 1994)               6,7

Boyd v. California, 494 U.S. 370,380, 110 S. Ct. 1190 (1990)             10
Estel v. McGuire, 502 U.S. 62,72, 112 S. Ct. 475 (1991)                  10
Ex Parte Varelas, 45 S.W.3d 627,632 (citing)                            6

George v. State, 890 S.W.2d 73,76                                       6

Goad v State, 354 S.W.3d 443,446 (Tex. Crim. App. 2011)                 6

Halton v. State, Tex. App. Lexis 6769 (2015)                            4
Haynes v. State, '254 S.W.3d 466(Tex. App. Houstoh-lst 2007)           2,3
Hightower v. State, 629 S.W.2d 920 (Tex. Crim. App. 1981)               8
Hughes v. State, 897 S,W2d 285,295 (Tex. Crim. App 1994)                11
Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781 (1979)                 2
Leach v. State, Tex. App. Lexis 12429 (2015)                            4

Light v. State, 15 S.W.3d 194 (Tex. Crim App. 2000)                     1
Lyles v. State, 850 S.W.2d 497,502 (Tex. Crim. App. 1993)               5
Malik v. State, 953 S.W2d 234 (Tex. Crim. App. 1997)                    3
Martinez v. State, 327/ S.W.3d 727,736 (Tex. Crim. App. 2010)   ....    5
McFarland v. State, 930 S.W.2d 99 (Court of Appeals 1996)               2
McQueen v. State, 781 S.W.2d 600,603 (Tex. Crim. App. 1989)             11
Newberry v. State, 552 S.W.2d 457,462 (Court of Appeals 1997)           5
Meza v. State, 206 S.W.3d 684                                           1

Pierce v. State, 777 S.W.2d 399,414                                     4

Price v. State, 457 S.W.3d 437,440 (Tex. Crim. App. 2015               9yll:
Reese v. State, 33 S.W.3d 238                                           .4

                                         ii
Richardson v. State,   744 S.W2d 65,77 (Tex. Crim. App 1987)              8
Rousseau v. State, 855 S.W.2d 666,672 (Tex. Crim App. 1993)               6
Sandstrom v. Montana, 442 U.S. 510,523, 99 S. Ct. 24,50 (1971)            10

Schweinle v. State, 915 S.W.2d 19 (Tex. Crim. App. 1996)                  7
Skinner v. State, 956 S.W.2d 532,543 (Tex. Crim. App. 1997)               6
Smith, ,120 F.3d 414,415                                            ., 9,10

State v. Meru, 414 S.W.3d 159,162 (Tex. Crim. App 2013                    6
Sweed v. State, 351 S.W.3d 63,68 (Tex. Crim. App. 2011)                  61,7
United States v. Benton, 637 F.2d 1052 (CAS 1981)                         5
U.S. v. Curley, 639 F.3d 50,62-63 (2cd Cir. 2011)                         6
U.S. v. Jenkins, 593 F.3d 480,486 (6th Cir 2010)                          5

Vasquez v. Hillery, 474 U.S. 254,259 106 S. Ct. 617                        8

Villarreal v. State, 286 S.W.3d 321,329 (Tex. Crim. App. 2009)            9

Wiiliams v. State, 235 S.W.3d 742,750 (Tex. Crim. App. 2007)              2
Will. v. State, 294 S.W.3d 674,681 (Tex. App.-Hou^lst Dist.]200.9).    6

Windship, 397 U.S. 358,364 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970)          2,9
Wingfield v. State, Tex. App. Lexis 12080 (2015)                          4
Wortham v. State, 412 S.W.3d 552,558 (Tex. Crim. App. 2013)               6
Young v. State, 547 S.W.2d 23 (Tex. Crim. App. 1977)                      8

465 U.S. 1067, 104 S. Ct. 1419, 79 L. Ed. 2d 744 (1984)                      5

479 F.3d~492,504 (2007)                                                   6
496 U.S. 912, 110 S. Ct. 2603.....                                        4

STATUTES

Stae Barfof Texas Art.10 Sec.9; Disciplinary Rule 9-102 (3-4)            v
Texas Criminal Code and Procedure Art.36 ;09                              6

Texas Criminal Code and Procedure Art. 36.14                              9

Texas Criminal Code and Procedure Art. 38.22                             v

Texas Family Code Sec. 71.0021J -71.005                                  2?,3

Texas Family Code Sec. 71.004                                             9
Texas Penal Code Sec. 2.01, 22.01(b)(2)(B)                               2,3
Texas Penal Code Sec. 6.03                                               H
                                      m
Texas Rules of Appellate Procedure Rule 9.5           v

Texas Rules of Appellate Procedure Rule 34.5(g)       v
Texas Rules of Appellate Procedure Rule 34.6(h)       v

Texas Rules of Appellate Procedure Rule 44.2(c)   , 10
Texas Rules of Appellate Procedure Rule 47.1           1

Texas Rules of Appellate Procedure Rule 47.4           1

Texas Rules of Appellate Procedure Rule 68.3          12

Texas Rules of Appellate Procedure Rule 68.4          i,12

Texas Rules of The Court Rule 403                 -   v

Texas Rules of The Court Rule 609                     v

Texas Rules of The Court Rule 702                     iv




                                      IV
                   STATEMENT REGARDING ORAL ARGUMENT




    Oral Argument is requested to assist the Court in understanding    the

arguments presented by this case.




                            STATEMENT OF THE CASE




    •In District Court 391 Cause Number D-13-0958-SA, NATHANIEL FRAZIER ,

was charged by indictment with having committed    the offense of Assault

of Family Violence/ Household Member by Impeding Breathing or Circulation,

a third degree felony. 1 C.R. 13-14. The indictment included an enhanceme

ent paragragh referencing a previous felony conviction exposing FFRAZIER

to the punishment range for a second degree felony. Id.

     FRAZIER entered a plea of not guilty to the indictment and proceeded

to jury trial on July 14, 2014. IX R.R 12. During the guilt/innocence phs
ase of jury trial the enhancement paragragh (two) was proven up to be true

 . X R.R. 90-91.

     At the conclusion of a two day jury trial, FRAZIER was found   guilty

of Dating Violence an element of the indictment •charged to the jury. IC.R.

13-14; II C.R. 105-110; X R.R. 178.The trial Court found enhancement para

gragh to be true. X R.R. 90-91; XI R.R. 16. The trial Court assessed   the
punishment and FRAZIER was sentenced to eighteen (18) years in the Texas
DepartmentTof-:Criminal:JusticevlXr.R;R. 16; I C.R. 32, 34-35.




                                      .V
                       STATEMENT OF PROCEDURAL HISTORY




   ""•'On May 07, 2015 Appellant's Counsel Filed an Ander's Brief on behalf
of Appellant. No oral argument was scheduled and pursuant to Texas ":Rules

of Appellant Procedure 34.5(g) and 34.6(h), the trial Court'.was rrequired
to furnish a complete copy of entire record at Appellant's request. Furt
her, a Motion to Withdraw was filed by Appellant's counsel to .remain :on

motion docket pending disposition.
   *0n May 15, 2015 Appellant requested pursuant to Texas Rules of Appe^-
llant Procedure Ruler9:.5::"Access to Full Appellant Record" by motion.Pro-

Se on each party and counsel involved.

   *0n May 19, 2015 a request pursuant to State Bar of Texas Article 10
Section 9- Code of Professional Responsibility, Diciplinary Rule 9-102 (3
and 4):[in part] " Under Texas Law the entire contents of the -.attorney's
file belongs to the client at the attorney's own expense, -all -"portions
of the file the client want's to obtain shall be provided by law",-was made.
This would include contents from full discovery received in accordance to

Article 38.22 of Texas Code of Criminal Procedure."

   *0n may 2, 2015 The Texas Court of Appeals, Third District, At Austin

[GRANTED] Pro Se Motion and ORDERED the clerk of trial Court to provide a::
copy of the Reporter's and Clerk's record to Appellant and to provide       a

written verification to the Court of Appeals of the date and manner in wh

ich the Appellate record was provided, on or before June 12, 2015.
   *0n June 9, 2015 the Court received written verification that a 'copy
of the Reporter's and Clerk's records were provided to Appellant and doc-

et Pro-Se Response, if any, is due on or before July 9, 2015 .-Appellant
filed his First Motion for Extension of Time. June 15, 2015 .in   which   the

Court [GRANTED] request June 24, 2015, extending time to file Pro Se.brief

to October 15, 2015.




                                         vi
   * After a diligent review of the records provided by the trial Court      ,

it was found that records were absent requested witness statements, medical

records, pre-trial proceedings of May 6, 2014, and jury charge, needed    to

assist with arguments on Pro Se Response Brief. Therefore, although a Sec

ond Motion to Extend Time to file Pro Se Response Brief was filed on Sept.

14, 2015, [GRANTED] on September 21, 2015 extending deadline to December
7, 2015, the Court of Appeals failed to ORDER request of complete record.
   *0n December 2, 2015 in order to meet the deadline to file Pro Se Brief

, the Appellant, absent complete/entire Appellate records, proceeded' to file
Pro Se Response Brief. February 11, 2016 the Court of Appeals handed down

OPINION and AFFIRMED trial Court's judgement, further GRANTING ^counsel's
Motion to Withdraw.

   * On April 20, 2016 a Motion for Production of Entire Record and'Mbtion••

for Extention of Time was filed. Motion for Production of Entire record was

DENIED on April 29, 2016, and Motion for Extention of Time to file Petiti

on for Discretionary Review was [GRANTED] on May 02, 2016, making deadline
to file Petition for Discretionary Review June 13, 2016. As of to   date no

motion for rehearing has been filed or any rulings needed otherwise.




                                       Vll
                                         GROUNDS FOR REVIEW




      A diligent review of the records provided by the trial Court and the
OPINION of the Court of Appeals, at Austin, Texas, has resulted 'in        the

finding of meritorious grounds that shall be explicitly reviewed      to   be

advanced in good faith on Appeal. All conceivable grounds result from the

following considerations:
1.    The Court of Appeals erred in not explicitly reviewing and addressing

      pro se issues in opinion.

2.    The Court of Appeals erred in holding that the evidence was suffici
      ent to support Appellant's conviction.

3.    The Court of Appeals erred in holding that the trial    Court   did not
^".'•_£.' iabuse.- it' s.. discretion.

4.    The Court of Appeals erred in holding that the trial CCourt's     jury
      charge was not erroneous.

5.    The Court of Appeals erred in holding that Ander's Brief met the re*
••:.: quiremehts: of _Anders-.v. California, granting Appellant^ counsel's
      motion to withdraw.




                                                Vlll
              SUMMARY OF ARGUMENT OF GROUND NUMBER ONE

     The Court of Appeals failed to explicitly review and address pro se
brief issues in Appellant's opinion.



                      ARGUMENT OF GROUND NUMBER ONE

     Pursuant to Texas Rules of Appelate Procedure Rule 47.1 Written Opi

nions, the Court of Appeals must hand down a written opinion     that   is as
brief as practicable but that addresses every issue raised and necessary

to final disposition of the appeal. Texas Rules of Appellate     Procedure

Rule 47.4 Memorandom Opinions, it is the Court of Appeals duty to review
brief to determine if there are any arguable grounds, and   if    there are

remand to trial court so that a new counsel may be appointed to brief the
issues. Failure by a Court of Appeals to address a point[s] of error pro.-?
perly raised by a party, requires remand for consideration of that opoint
of error. See Light v. State, 15 S.W.3d 104 (Tex. Crim. App. 2000).
     The Court of Appeals erred in handing down Memorandom that-failed "to
address any of Appellant's issues for final disposition and without, expl-
ination fe>r Courts affirmation, the Appellant is unable to file a proper
Petition for Discretionary Review with Court on merits of appeal. The Op
inion was handed down and AFFIRMED on February 11, 2016 by Texas Court of
Appeals, Third District, at Austin, from an Ander's Brief filed on May 7,

2015, with the assurance of being wholly frivolous. Meza v. State 206S.W.
3d 684.




               SUMMARY OF ARGUMENT OF GROUND NUMBER TWO

     The Court of Appeals erred in holding that the evidence was? sufficient

to support Appellant's conviction.



                      ARGUMENT OF GROUND NUMBER TWO

     When, reviewing sufficiency of the evidence, the Appellate Court views
all of the evidence in the light most favorable to the verdict and determ

ine, based on the evidence and any reasonable inferences therefrom, whether

any rational fact finder could have found the elements of the offense beyond-:

a reasonable doubt. The duty of the reviewing Court is to ensurethe evidence

presented actually supports a conclusion that the defendant    committed    the
crime. Williams v. State, 235 S.W. 3d 742,750 (Tex. Crim. App. 2007).-It is
required thatr.the Court of Appeals always address sufficiency ;ofu evidence

challanges. McFarland v. State, 930 S.W.2d 99 (Cr. App. 1996). See Jackson
v. Virginia, 433 U.S. 307, 99 S. Ct. 2781, -61 L.Ed. 2d 570 (1979). The Cons
titution prohibits the criminal conviction of any person except    upon proof

of guilt beyond a reasonable doubt. In re Windship, 397 U.S. 358,364, 90 S.

Ct. 1068, 25 L. Ed. 2d 368 (1970). The question in this case is wfefcstandard

is to be applied when the claim is made that a person has been convicted in

a state court upon insufficient evidence which clearly becomes aaoonstitufi-*•:

ional claim,, the legal sufficiency standard.

     At trial the State of Texas was required to prove each essential elem

ent of the offense beyond a reasonable doubt. Texas Penal Code c2i01.      The
essential elements relevant to the assault charge brought against Appellant

are contained in Section 22.01 of the.Texas Penal Code and in the indictment.

22.01(b)(2)(B):I CvR. 13-14. The Appellant complains that he was not a "Me-
nsber of Household", Texas Family Code Sectibn 71.005, as charged in indict

ment ,pertinent to Penal Code 22.01(b)(2): I C.RI >13tl4.: tThis   essential
element was required by the State to be proven at trial. "Family Violence"
means:(1) an act by a member of a family or household against another mem

ber of the family or household that is intended to result in physical harm,
bodily injury, assault, or sexual assault or that is a threat thatr.rsasonably-
places the member in fear of imminent physical harm, bodily injury, assault

or sexual assault, but does not include defensive measures to "^protect /.one
self. Ber-tirienfe,(3) dating violence, as that term is defined toy" Section
71.0021. See Haynes V. State, 254 S.W. 3d 466,2007 Tex. App. Lexis 1338.
     During the trial it was clear that the Appellant lived in Southfield,
Michigan with wif6j BT# VII R>R> 88> ^     victim als6 testified that " He
totally was not living with me, only in San Angelo working, but still was
going home". IX R.R. 77. Victim also goes on to state " I was not living in
home long only firdm-; late July-August 2013, due to house needing work V.
IX R.R. 77. This concludes that it was impossible to be living :with:, the
victim at the time of alleged assault •'^he.assaalt was alleged on September
3, 2013 which would be totally contrary to victims testimony. .See Haynes^
2007 Tex. App. Lexis 1338; Malik v. State, 953 S.W.2d 234 (Tex. Crim. App.
1997). Family Violence is what gave trial court jurisdiction, what was al
leged, what was charged, what was convicted of, and what Vfehe-r "affirmative
findings was. I,C.R. 34-35. See also Appellant testimony, X..R.R. 88,-99-100.
     The Appellant further complains that He and the victim was not       in a

"'.(Dating Relationship ".also alleged in indictment, Texas-Penal fCode .22.01
(b)(2)(B).;. I C.R. 13-14. Pertinent to 22.01(b)(2)(B) is the Family Code of
Section 71.0021(b) Dating Relationship and defines as followed: A relatio
nship between individuals who have or have had a continuing     eelationship
of a romantic or intimate nature. The existance of such ra::?.relationship

shall be determined based on consideration of: (1) the length of the rela
tionship; (2) the nature of the relationship; and (3) the     frequency and
type of interaction between the persons involved in the relationship, (c)
A casual acquaintanceship or ordinary fraternization in a business or socr-

ial context does not constitute a "dating relationshipMunder Subsection (b).
This was an essential element and was to be proven by the State.

     During the trial victim testified to Appellant not having     keys   to

home.-IX^TRi-100.,.Victim also testified to being married during allegations

of alleged assault. IX R.R. 91. There was also testimony fromviiSt3M:tiusband
that they been married twelve years. X R.R. 34. Appellant testified td:being
"married and being faithfull at time of alleged assault.and'-orily relationship
to victim was of business nature only, X R.R. 61-62. The victim testified to
the Appellant's only reason for being at her resident was doing work with
remodel. IX R.R- 100. During cross-examination Appellant testified to the

fact of being at victim resident doing contract work installing cable and

camera's. X R.R. 86-88; Defendant'exibit's 1-5."The husband VD,'of-victim
testified to victim falsely making claims in order to try and benefit her

self. X R.R. 35-36. VD further testified during cross-examination that he
did'Tnot know Appellant well and seen only one time at him and the victims

resident doing cable and never again since. X R.R. 44. With this Appellant

concludes that it would be very hard to believe that there was ..aaadafcing
relationship between he and the victim, from the evidence given at trial,

but more of a business nature with no relation at all. See Halton v. State

2015 Tex. App. Lexis 6769; Wingfield v. State 2015 Tex. App. Lexis 12080;
and Leach v. State 2015 Tex. App. Lexis 12429.
     Furthermore amongst other complaints of legally-.insufficient evidence.:

of untested DNA of blood saliva; IX R.R. 62, untested handprints on floor;

IX R.R. 32, Exhibit 7 and 8, photos of injuries taken days after alleged

assault; IX R.R. 89-90, Exhibit 20, 21, and 22, and the fact tthat :bthe
photos of crime scene were taken five hours prior to 911 call; IX R.R. 28,

X R.R. 46-48, Exhibit 1-9, it is possible without medical experts testimr

ony also pursuant to Texas Rules Rule 702, that the ;.evidenve in support of

Appellant's conviction cannot be fairly characterized as sufficient to have

led a rational trier of fact to find guilt beyond a reasonable doubt. See

Pierce v. State,7777 S.W. 2d 399, 414; 496 U.S. 912, 110 S. Ct. 2603; Reese

v. State, 33 S.W.3d 238.



              SUMMARY OF ARGUMENT OF GROUND NUMBER THREE

     The Court of Appeals erred in holding that the trial court did .:not
abuse its discretion.




                        ARGUMENT OF GROUND NUMBER THREE
    When reviewing the abuse of discretion standard, the reviewing court
looks to see if the ruling is arbitrary, unreasonable, or.without reference
to any guiding rules or principles. l,See Lyles/v. State, 850 S.W.2d 497,502
(Tex. Crim. App. 1993). The mere fact that a:trialocourt decides a matter
outside the zone of reasonable disagreement,which differes from the way a

appellate court would have resolved the matter, demostrates abuse?..Martinez

v. State, 327 S.W.3d 727,736 (Tex. Crim. App.).
     During the guilts-innocent phase of trial the Appellant complains the
trial court abused its descretion by allowing the state to produce eviden

ce of extraneous offenses. Prior to trial a Motion in Limine was filed on

behalf of Appellant accordingly. See Newberry v. State, 552 S.W.2d 457,462
(CRim. App. 1997). As the question of admission of extraneous offenses was
offered by the State, Appellant preserved error by timely objecting .during r?
a hearing outside of the jury. X R.R. 26-29. The trial court ruled?Sthat?

according to his balancing test and rules of evidence He must follow, the
extraneous offense evidence substantially dont outweigh the entire prejud
ice, which-isrla matter of fair due process. X R.R. 29. This ruling was'of
concurrence to the same admission of priors of victim for impeachment got

cross-examination. IX R.R. 95-99. After trial court ruled that HewrTllnot

allow the State to bring in extraneous offenses in front of the jury even

if it is proven to be Appellant, X;R:R.v,=28y plsa to extraneous offenses at

that time were elicited as testimonial evidence. X:R.R. 82. State was all

owed to bring in front of the jury extaneous offenses, therefore trlaT. court

abused its discretion. X R.R. 90-91. This ruling was not arbitrarily    or

capriciously. The Appellate Court must measure the trial court's :_.ruling
against the relevent criteria by which Rule 403 decision is to be made. See
United States v. Benton, 637 F.2d 1052 (CA5:':i981); 465 U.S. 1067, 104 S.CT.
1419,79 L. Ed. 2d 744 (1984). Error to admit extraneous is not harmless due

to being highly prejudicial and likely factored into jury's "fdecision 'to
convict. 593 p.3d 480,486 (6TH Cir. 2010), U.S. v. Jenkins. See also U.S.
v. Curley, 639 F.3d 50,62-63 (2CD Cir.72011). The trial court also abused

its descretion in not instructing the jury to use extraneous offenses for

limited purposes only. Ex Parte Varelas, 45 S.W. 3d 627,632 (citing) Geor-
rge v. State, 890 S.W2d 73,76. thus further shows that the extraneous of

fenses was relied upon heavily'to both bolster the testimony of the comp-r

lainant and undermine the credibility of testimony. 479 F.3d 492,504(2007).
     The Appellant further complains that the trial court abused its des

cretion in failing to [GRANT] Appellant's requested lesser-included offe

nse instruction.pursuant to Texas Criminal Code and Procedure Art..'.37.09.

X R.R. 135. During charge conference there was some confusion ombbtftVsides

of';the partiesyf.in-regards to the charge. X R.R. 133-148. An .instruction
on a lesser included offense is warranted so long as there is some evide

nce which is directly germane to the lesser included offense for the fact

finder to consider, regardless of whether the evidence was strong or weak,
unimpeached or contradicted. See Rousseau v. State, 855 S.W.2d 666,672(Tex.

Crim. App. 1993); Bell v. State, 693 S.W.2d 434,442 (Tex. Crim. App, 1985).
The trier of fact is always free to selectively believe all or part of the

testimony proffered and introduced by either side. Bignall v. State,    887
S.W.2d 24; and cases cited therein. At the charge conference the Appellant
timely objected to the omission of the lesser included instruction. X R.R.

135."This preserved error for review. Determining whether a defendant    is
entitled to a lesser-included offense instruction requires a two-part an

alysis. Goadv. State, 354 S.W.3d 443,446 (Tex. Crim. App. 2011); State,v.

Meru, 414 S.W.3d'159,162 (Tex. Crim App. 2013). It is clear that ^.neither
party disputes that assault causing bodily injury is a 71esser^:included

offense of family-violence assault by strangulation as charged in the ind

ictment. I C.R. 13-14. The second part:"Anything more than a scintilla of
 evidence is sufficient to entitle a defendant to a lesser charge.'' Worth-

 am v. State, 412 S.W.3d3552,558 (Tex. Crim. App. 2013); Sweed v. FState,
 351 S.W.3d 63,68 (Tex. Crim. App. 2011). However,"it is not enough :that

                                       6
the jury may disbelieve crucial evidence pertaining to the greater offense,
but rather, there must be some evidence directly germane to    the. lesser. -

included offense for the finder of fact to consider before an instruction

on a lesser-included offense is warrented." Sweed, 351 S.W.3d at 68(quoting
Skinner v. State, 956 S.W.2d 532,543 (Tex. Crim. App. 1997);see Williams v.
State, 294 S.W. 3d 674,681 (Tex. App.-Houston[lst Dist. 1*2009). During the
direct examination of the guilt-innocent phase of the trial, the Appellant

denied ever creating any injuries to the victim. XTtlRT -58-61 .The Appellant
in summary also testified to never assaulting nor choking victim. XTCR.. 66.
Further on cross examination Appellant testified to never touching victim

at all on the night of September 2, 2013. X R.R. 97. The jury was free to

believe this testimony by Appellant, and disbelieve the rest of what he
said. As with the instruction on the lesser-included offense of misdemea

nor assault the evidence of not choking concludes that a lesser-included

instruction was entitled to Appellant. If the jury believes that there was
no dating relationship as the defendant testified to also, X R.R. 66, then

the Stae would have us all focus solely on Appellant's "blanket" denial of
criminal culpability in any element of the assault family violence. This

misconstrues the case law, including Bignallv. State, on this issue.     It

neglects the fact that the jury is permitted to believe or disbelieve any

part of a witness' testimony, including a defendant. It disregards the'fact
that a lesser-included offense can be raised by any evidence from any sou

rce so long as a rational trier of fact could conclude from that evidence
that a defendant is guilty only of the lesser-included offense. Bignall v.

State,.^887 S.W.2d 22-24 (Tex. Crim. App. 1994); Schweinle v. State, 915 S.
W.2d 19 (Tex. Crim. App. 1996). So therefore along with other evidence of
not being of a household member in argument one and of not being .in? any

type of dating relationship, but work and business only, the trial     court

erred when it denied the appellant's request for lesser-included ?6ffense
instruction? making its ruling arbitrary, unreasonable, and without refe-?
rence to any guiding rules or principles, with the mere fact of abusing its.

discretion deciding the matter outside the zone of reasonable disagreement.

Furthermore amongst other complaints, of trial courts abuse of discretion of

denying material Out-Of-State Witness Applications and Motions, II C.R. 59-

78; IIV R.R. 26-28, trial court allowing the State to present and'administer
testimony from an unauthorized witness, see Richardson v. State, 744    SiW.

2d 65,77 (Tex. Crim. App. 1987); Hightower v. State, 629 S.W.2d 920 ( Tex.
Crim. App. 1981); and Young v. State, 547 S.W.2d 23 (Tex. Crim. App. 1977),
and the fact that the trial court summoned no blacks and mainly women    for

the jury duty of this trial, for the purpose of handing out souvenirs.at-the

end of trial, as trial cburt"quotes", X R.R. 179, see Vasquez v. Hillery, 474

U.S. 254,259 106 S. Ct. 617, 88 L. Ed. 2d 598; Batson v. Kentucky, 476 U.S::.79

(1986), only shows that the jury was impartial, unfair contrary to the Con
stitution of the U.S. and Texas, and shows that the trial court was bias in

decisions made of its discretion. It also.shows that the jury was impaneled
three days prior to trial. II C.R. 99-100. Voir Dire, VII R.R. 1-130;    jury

summoned, II C.R. 91-102; panelled, II C.R. 79. Therefore the Court of App

eals erred in holding that the trial court did not abuse its discretion.



              SUMMARY    OF ARGUMENT OF GROUND NUMBER FOUR

     The Court of Appeals erred in holding that the jury charge was::not
erroneous.




                     ARGUMENT OF GROUND NUMBER FOUR

     When reviewing a jury charge error the Appellate Court reviews charge
in two steps: first, it determines whether error exists; if so, 7it     then

evaluates whether sufficient harm resulted from the error to require rev

ersal. The degree of harm required for reversal depends on whether thejjisy-

charge error was preserved in the trial court. X R.R. 133-148. If the jury
chargeTerror has been properly preserved by an objection or request for an

                                        8
instruction, reversal is required if the Appellant has suffered "someharm"

from the error. When the error was not objected to, the error must be "fu
ndamental" and requires reversal only if it was so egregious and "created

such harm that the defendant was deprived of a fair and impartial trial:., A

trial court is statutorily obligated to instruct the jury on the "law app

licable to the case," which requires that the jury be instructed     on   each
element of the offense charged..Tex. Code Crim. Proc. Ann. art.36.14.     The
"law applicable to the case" includes the statutory definitions that effect
the meaning of the elements of the offense. Thus, a trial court must comm

unicate to the jury each statutory definition related to the charged offe
nse. The trial court is ultimately responsible for the accuracy of the jury

charge and accompanying instructions. See Almanza v. State, 686 S.W.2d 157,
171 (Tex. Crim. App. 1985); Price v. State, 457 S.W.3d 437,440 (Tex. Crim.
App. 2015); Villarreal v. State, 286 S.W.3d 321,329 (Tex. Crim. App. 2009).
7    During the charge conference as there was much confusion to the      jury

charge, X R.R. 133-148, the trial court made the statement of not instruc

ting the jury on charged offense of "Family Violence", X R.R. 134'-..The, trial

courtwerit on to quote that "Dating Violence" was not in the definition     of
Family Violence, X R.R. 133-134,' which is pertinent to the Family Code    of

Family Violence 71.004 (3) dating violence, as the term is defined by Sec.
71.0021-of the Family Code. This clearly misapplied the law and instructed
the jury:.to only deliberate on?partial elements of the charged offense. As

general matter, states are free to define criminal offenses as they see fit.

Smith, 120 F.3d 414."However, once the state has defined the elements of an •

offense, the Federal Constitution imposes constraints upon the states auth

ority to convict the person of the offense." In particular, the Due Process

Clause of the fourteenth Amendment protects the accused against conviction

except upon proof beyond a reasonable doubt of every fact necessary to con

stitute the crime with which He is charged.See Windship, 397 U.S. 358,364,

90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970). Accordingly, a "jury instruction" or
"jury charge" that omits or materially misdescribes an essential element of

an offense as defined by state law, relieves the State of its obligation to
prove facts constituting every element of an offense beyond   a   reasonable

doubt, thereby violating the defendant's Federal Due Process Rights. Smith,

120 F.3d at 415;see also SandstC.Qmv. Montana, 442 U.S. 510,523, 99 S. Ct. 24

50, 61 L. Ed. 2d 39 (1971). There was a reasonable likelihood that failing to
instruct the jury on Family Violence mislead jury to deliberate only on the
language considered in charge and not all the elements of charged offense.
See Estel v. McGuire, 502 U.S. 62,72,112 S. Ct. 475, 116 L. Ed. 2d 385 (1991);
Boyd V. California, 494 U.S. 370,380, 110 S. Ct. 1190, 108 L. Ed. 2d 316 (1990y.

Therefore the Appellant was harmed by this error and is reversable under the^r

State law and United States Constitution.

     Further the Appellant complains of the jury charge that the trial court;
failed to certify charge and file by clerk before read to jury. Pursuant to
Texas Rules of Appellant Procedure Rule 44.2 (c) It is a reversable consti

tutional error when the following matters were disputed in the trial court,

or unless the record affirmatively shows the contrary, the Court of Appeals
must presume: (1) That the venue was proved in the trial court; (2) That the

jury was properly impaneled and sworn; (3) That the defendant was arrained;
(4) That the defendant pleaded to the indictment or other charging instrum
ent; and (5) That the Court's charge was certified by the trial ^court and
filed by the clerk before it was read to the jury. During the charge confe
rence is when the charge was made and after all the confussion within    the

charge is when the charge was read to the jury off the record. X R.R. 133-
147; X R.R 148. It is also clear in the record that the jury :charge:: was

missing, requested, and provided without being filed stamped by trial court-.

II C.R. 105-109. The trial court was held in the 391st District but the jury

verdict was handed down by the 340th District. II C.R. 110. Therefore the

Appellant seeks reversal do to constitutional error on this issue.

     Lastly the trial court erred:in failing to tailor the charge to conn-

                                       10
ect the culpable mental state to the nature of conduct element. Texas.Penal

Code Ann. 6.03 sets out four culpable mental states-intentionally, knowin

gly, recklessly, and criminally negligently; two possible conduct elements,

nature of the conduct and result of the conduct; and the effect of the ci

rcumstances surrounding the conduct. In a jury charge,- the language in the

regard to culpable mental state must be tailored to the conduct elements of

the offense. When specific acts are criminalized because of their very na

ture, a culpable mental state must apply to committing the act itself.     On

the other hand, unspecified conduct that is criminalized because cof 7:its

result requires culpability as to the result. A trial court errs when     it

fails to limit the language in regard to the applicable culpable a.tmental
states to the appropriate conduct element. The Appellant was charged with

assault family violence of a household meber and impeding breathing of the:

circulation of the nose or mouth. There is two gravaminas in this     charge

so therefore culpable mental state should have been tailored to both. IC.

R. 13-14; II C.R. 105-109.. The Court of Criminal Appeals of Texas uses the

gravamen of the offense to decide which conduct elements should be included

in the culpable mental-state language. If the gravamen of an offense is the

result of conduct, the jury charge on culpable mental state should be tai
lored to the result of conduct and likewise for nature-of-conduct offenses.

If the offense has multiple gravamina, and one gravamen is the -.-result:, 'of

conduct and the other is the nature of conduct, the jury charge on culpable

mental state must be tailored to both the result of conduct and the nature

of conduct. See Price v. State, 457 S.W.3d 437 (Tex. Crim.,App. 2015); also
Hughes v. State, 897 S.W.2d 285,295 (Tex. Crim. App. 1994); -Alvarado--,v.
State, 704 S.W.2d 36,38-40 (Tex.Crim. App. 1985). Therefore the trial court
erred in failing to tailor the nature of conduct "impeding" and caused eg
regious harm to Appellant. McQueen v. State, 781 S.W.2d 600,603 (Tex. Crim.

App. 1989). Thus the Court of Appeals erred in holding that the jury charge
of the trial court was not erroneous.


                                        11
               SUMMARY OF ARGUMENT OF GROUND NUMBER FIVE

     The Court of Appeals erred in holding that Ander's Brief met require
ments of Ander's v. California, granting Appellant counsel's 7Mbtion::tbT

Withdraw.




                     ARGUMENT OF GROUND NUMBER FIVE


     The United States Supreme Court does not obligate counsel representi
ng a client on appeal to argue in support of grounds for reversal ::6f:: :the

lower court's judgment when after a "conscientious examination" of the case
counsel determines appeal to be "wholly frivolous." Anders v.      California,
386 U.S. 738,744 (1967). After a review of the partial records provided by
the trial court there were a significant amount of errors pertained in the
records. I C.R. 1-51; II C.R. 1-113; I R.R. 1-20; II R.R. 1-28; III R.R. 1-
17; IV R.R. 1-12; V R.R. 1-12; VI R.R. 1-19; VII R.R. 1-29; VIII R.R".. 1-138;
EC R.R. 1-128; X R.R. 1-180; XI R.R. l-19;,.and XII R.R. States Exhibits 1-
26, Defendant's Exhibits 1-9. These errors were found to be reversable and

would render Anders Brief tobe^"non-frivolous." Although this is    not   an

ineffective assistance of counsel claim, it violates the laws set forth in
Andergw. California and Gainous v. State, by not being frivilous and sho
uld not have rendered appellate counsel ability.to withdraw. Therefore the
Court of Appeals erred in holding that the standards of Anders v. Califor
nia was met and allowing appellate counsel to withdraw, :"thas violating
Appellant's 6th Amendment Right to a counsel through appeal process.

                          CONCLUSION OF ARGUMENTS

     This concludes the summeries of Arguments one through five of the
Petition for Discretionary Review from pro se Appellant NATHANIEL FRAZIER,,
whom Constitutionally hold the Court of Appeals in error on the affirmat
ion of His conviction.,Pursuant to Texas rules of Appellate Pro

cedure Rule 66.3, 68.4.



                                       12
                          PRAYER FOR RELIEF




       NATHANIEL FRAZIER, Appellant Pro Se, Prays    .this :Court .

acknowledge his Petition for Discretionary Review and [GRANT]

his request to be heard by the Authorities "of whom the duties

is   law.




[EXECUTED ON THIS THE ^DAY OF IML 2016]




                                        Respectfully Submitted,
                                        NATHANIEL FRAZIER,;    .   ?

                                        Pro Se Appellant

                                        TDCJ^ID #1942796

                                        John B. Connally Unit

                                        899   FM    632

                                        Kenedy, Texas 78119


                                        BY:/s//OaJuyrCtJ fhtyUrt




                                 13
                     CERTIFICATE OF SERVICE




    IMmMXB- PRfiZ&R certify that on the_£7^_ofJUTJf., 2016 ,
a true and correct copy of the above and foregoing Petition

for Discretionary Review and Court of Appeals [OPINION] was
served in accordance with Rules 68-79 of the Texas Rules of

Appellate Procedure on Court of Criminal Appeals Clerk Abel

Acosta, Capitol Station, P.O. Box 12308, Austin, Texas 78711,

by United States Postal Service.




                                          /s/ AfaduiajJ /iLa^Mrr^
                                          NATHANIEL FRAZIER
                                          TDCJ-ID 1942796

                                          CONNALLY    UNIT

                                          899   FM   632
                                          KENEDY, TEXAS 78119
                                          Pro-Se, Appellant




                                   B
                                       Court of Appeals
                                              f o r THE
                                  Third District of Texas
                               P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                            (512)463-1733



Date:              February 11,2016

Case Number: 03-14-00655-CR
Trial Court No.: D-13-0958-SA

Style:            Nathaniel Frazier, Jr. AKANathaniel J. Frazier v. The Stale of Texas


Please be advised that the appellant's motion to withdraw as counsel pursuant to Anders
v. California was submitted and granted on the date noted above. The enclosed opinion and
judgment were sent this date to the following persons:

         Please note: In criminal cases, the attorney representing the defendant on appeal
         shall, within five days after the opinion.is handed down, send his client a copy of
         the opinion and judgment, along with notification ofthe defendant's right to file a
         pro se petition for discretionary review under Rule 68. This notification shall be
         sent certified mail, return receipt requested, to the defendant at his last known
         address. The attorney shall also send the court of appeals a letter certifying his
         compliance with this rule and attaching a copy of the return receipt within the
         time for filing a motion for rehearing. See Tex. R. App. P. 48.4.

The Honorable Lisa C. McMinn                        Mr. Nathaniel J. Frazier Junior
State Prosecuting Attorney                          John B. Connally Unit
P.O.Box 13046                                       899 FM 632
Austin, TX 78711                                    TDCJ No. 01942796
* DELIVERED VIA E-MAIL *                            Kenedy, TX 78119

Mr. Jason Ferguson                                  The Honorable Billy Ray Stubbiefield
Assistant District Attorney                         Administrative Judge
124 W.Beauregard Ste.B                              Williamson County Courthouse
San Angelo, TX 76903                               405 Martin Luther King, Box 2
* DELIVERED VIA E-MAIL *                           Georgetown, TX 78626
                                                   * DELIVERED VIA E-MAIL *
Ms. Kelly J. Workman-Ellis
Ellis & Mock, PLLC
125 South Irving Street
San Angelo, TX 76903
* DELIVERED VIA E-MAIL *
The Honorable Thomas J. Gossett   The Honorable Sheri Woodfin
Judge, 391st District Court       District Clerk
Tom Green County Courthouse       Tom Green County Courthouse
112 W. Beauregard                 112 West Beauregard
San Angelo, TX 76903              San Angelo, TX 76903-5850
* DELIVERED VIA E-MAIL *          * DELIVERED VIA E-MAIL *

                                  Mr. Justin Mock
                                  Ellis & Mock, PLLC
                                  125 South Irving Street
                                  San Angelo, TX 76903
                                  * DELIVERED VIA E-MAIL *
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                     JUDGMENT RENDERED FEBRUARY 11, 2016




                                    NO. 03-14-00655-CR




                Nathaniel Frazier, Jr. AKA Nathaniel J. Frazier, Appellant




                                The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
                    AFFIRMED ~ OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties' arguments, the Court holds that there was no reversible error in the

trial court's judgment of conviction. Therefore, the Court affirms the trial court's judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00655-CR




                   Nathaniel Frazier, Jr. AKA Nathaniel J. Frazier, Appellant



                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
        NO. D-13-0958-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                            MEMORANDUM                  OPINION




               Appellant was indicted for assault-family violence, a third- degree felony. See Tex.

Penal Code § 22.01(b)(2)(B). At trial, the jury heard evidence that appellant and Sandra:Salinas

were engaged in an intimate dating relationship, that on September 2, 2013, they argued, and that

appellant struck Salinas, threw her to the ground, and choked her, causing her to be unable to

breathe. At the conclusion ofthe evidence, the jury found appellant guilty of assault of a household

member. At the conclusion of the punishment phase of the trial, the trial court found the

enhancement paragraph contained in the indictment to be true and assessedpunishment at eighteen

years in prison.

               Appellant's court-appointed attorney has filed a motion to withdraw supported by a

brief concludingthat the appeal is frivolous and without merit. Counsel's briefmeets the requirements

ofAnders v. California by presenting a professional evaluation ofthe record and demonstrating that
there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744-45

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75,80-82 (1988). Appellant's counsel has represented to the Court that he provided copies

of the motion and brief to appellant; advised appellant ofhis right to examine the appellate record,

file a pro se brief, and pursue discretionary review following the resolution of the appeal in this

Court; and provided appellant with a form motion for pro se access to the appellate record along

with the mailing address ofthis Court. See Kellyv. State, 436 S.W.3d 313,319-21 (Tex. Crim. App.

2014); see also Taylorv. TexasDep't ofProtective &Regidatory Svcs., 160 S.W.3d 641,646-47 n.4

Tex. App.—Austin 2005, pet. denied). Appellant requested and received the appellate record and

filed a pro se brief.

                We have independently reviewed the record and appellant's pro se brief and

have found nothing that might arguably support the appeal. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree

with counsel that the appeal is frivolous and without merit. We grant counsel's motion to withdraw

and affirm the judgment of conviction.1



        1 No substitute counsel will be appointed. Should appellant wish to seek further review of
his case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
for discretionaryreview or file a pro se petition for discretionaryreview. SeegenerallyTex. R. App.
P. 68-79 (governing proceedings in Court of Criminal Appeals). Any petition for discretionary
reviewmustbe filedwithinthirtydays from the date of eitherthis opinion or the date that this Court
overrules the last timely motion for rehearing filed. See id. R. 68.2. The petition must be filed with
the clerk of the Court of Criminal Appeals. Id. R. 68.3(a). If the petition is mistakenly filed with
this Court, it will be forwarded to the Court of Criminal Appeals. Id. R. 68.3(b). Any petition for
discretionary review should comply with the rules ofappellate procedure. See id. R. 68.4. Once this
Court receives notice that a petition has been filed, the filings in this case cause will be forwarded
to the Court of Criminal Appeals. See id. R. 68.7.
                                          David Puryear, Justice

Before Justices Puiyear, Pemberton, and Bourland

Affirmed


Filed: February 11, 2016

Do Not Publish                                      ........
NATE FRAZIER #1942796
CONNALLY      UNIT           iH,ii,m»I»i'I'|I,,iIiI,i"i,,|I|i,|ii!Im!iiIIiI,I
899    FM   632
JCENEDY,,; rTEXAS: 781.1,9                                                                                                                                *^v„...
                                                                                                                                              """**.;.
                                                                                CHif' •f'jl     yiiiyi. '«!;'$??      ':—*•'   jrr-   ^-^.
                                                                                ^i^**   -™^—_
                                                                                                                                        "-^
                                                                                                        -•"'=• "^v.
                                                                                                                                                         '"S*"-"':^
                                                                 COURT OF CRIMINAL APPEALS
                                                                 ABEL ACOSTA, Clerk
                                                                 CAPITOL STATION
                                                                P.O.      BOX      12308
                                                                AUSTIN, TEXAS 78711